 1   McGREGOR W. SCOTT
     United States Attorney
 2   KIMBERLY A. SANCHEZ
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5

 6   Attorneys for Plaintiff
     United States of America
 7

 8

 9
                                 UNITED STATES DISTRICT COURT
10                          FOR THE EASTERN DISTRICT OF CALIFORNIA

11
      UNITED STATES OF AMERICA,                         No. 1:18-CR-00207 LJO-SKO
12
                                    Plaintiff,
13
                              v.                      STIPULATION TO CONTINUE HEARING ON
14
                                                      DISCOVERY MOTION and ORDER THEREON
      LORENZO AMADOR,
15
                                   Defendant.
16

17

18          IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States

19   Attorney and Kimberly A. Sanchez, Assistant U.S. Attorney and Scott Quinlan, counsel for

20   Lorenzo Amador, that the hearing on the matter set for August 19, 2019 at 1:00 pm be continued

21   to September 16, 2019 at 1:00 pm. The parties have narrowed the issues and are working towards

22   a stipulation and proposed agreement resolving the issues before the Court. The parties believe

23   there is a fair probability of resolution given extra time to work together. The parties further

24   ///

25   ///

26   ///

27   ///

28   ///

                                                        1
 1   request that any optional supplemental briefing be ordered to be filed on or before September 3,

 2   2019.

 3

 4
     Dated: August 16, 2019                                Respectfully submitted,
 5
                                                           McGREGOR W. SCOTT
 6                                                         United States Attorney

 7                                                By       /s/ Kimberly A. Sanchez
                                                           KIMBERLY A. SANCHEZ
 8                                                         Assistant U.S. Attorney

 9   Dated: August 16, 2019                                       /s/ W. Scott Quinlan
                                                           W. SCOTT QUINLAN
10                                                         Attorney for Defendant C. Wiley

11

12                                               ORDER

13
     IT IS SO ORDERED.
14

15   Dated:    August 16, 2019                                    /s/   Sheila K. Oberto           .
                                                       UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
